NO. 12-19-00051-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 IN THE MATTER OF THE                                         §   APPEAL FROM THE

 MARRIAGE OF CAROL WILLIAMS                                   §   COUNTY COURT AT LAW

 AND DELMAN WILLIAMS                                          §   VAN ZANDT COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Carol Ann Williams, filed a notice of nonsuit of appeal, in which she states that
she no longer desires to pursue this appeal and that Appellee, Delman Williams, has no pleadings
on file in which he seeks affirmative relief. We construe the notice as a motion to dismiss this
appeal. No decision has been delivered in this appeal. Accordingly, Appellant’s motion to dismiss
is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered March 5, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            MARCH 5, 2019


                                         NO. 12-19-00051-CV


                        IN THE MATTER OF THE MARRIAGE OF
                      CAROL WILLIAMS AND DELMAN WILLIAMS


                                Appeal from the County Court at Law
                      of Van Zandt County, Texas (Tr.Ct.No. FM16-00340)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.